       Case 19-20140        Doc 35      Filed 02/27/20 Entered 02/27/20 10:28:40                     Desc Main
                                          Document     Page 1 of 1
                                                                                                              BL9617262


                             IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF TEXAS, TYLER DIVISION
IN RE:                                           :        Chapter: 13
TOSHA YVETTE MOORE                               :
                                                 :
                                                 :
                                                 :        BANKRUPTCY NO: 19-20140




                  REQUEST OF CREDITOR PURSUANT TO BANKRUPTCY RULE 2002(g)
                               PROVIDING ADDRESS FOR SERVICE
                                        OF NOTICES

To the Clerk:

 1. This request is filed pursuant to Bankruptcy Rule 2002(g) for the purpose of ensuring that the creditor

listed below receives all notices required to be mailed under Bankruptcy Rule 2002 at the address below.

 2. The address to which all such notices should be sent and substituted for that of the creditor:


                                         Conn Appliances, Inc. d/b/a Conn’s HomePlus as servicer-in-fact and
                                         attorney-in-fact for Conn Credit I, LP
                                         c/o Becket & Lee LLP
                                         PO Box 3002
                                         Malvern, PA 19355-0702




                                             By: /s/ Christopher Cramer
                                                 Christopher Cramer, Claims Administrator
                                                 Becket & Lee LLP
                                                 PO Box 3002
                                                 Malvern, PA 19355-0702



                                                 Date:    02/27/2020
